Exhibit 10.53

CHANGE FOR THE LEASE AGREEMENT 6/10/2000

LANDLORD: Marite Oy (Company id: 0648868-4)

LEASEHOLDER: Lionbridge Oy (Company id: 0558753-3)

LEASED SPACE (as of 1/1/2012): Piispanportti 5, 02240 Espoo (2. floor 50%, 3.
floor and 4. floor)

New lease as of 1/1/2012 is 11.50€/m²/month (VAT 0%).

The leaseholder gives up the north wing of the 2nd floor as of 1/1/2012. This
results in the reduction of the leased space by 250 m2 and the monthly lease is
reduced in the same proportion.

The leaseholder is entitled to give up a half of a floor from the remaining
space with a four (4) month notice. This space must reside in the 2nd floor or
in another floor which is agreed together with the landlord.

The lease agreement continues after each lease period (31/12) with one (1) year
at a time, if its termination is not notified three (3) months before the lease
period ends.

The first lease adjustment date after this change of agreement has come into
effect is 1/1/2013, after which the lease is adjusted yearly on 1/1. The basic
index is November 2011.

Otherwise the original lease agreement stays intact. This agreement has been
made in two identical copies, one for each party.

 

Espoo 15/9/2011    Landlord’s signature:    Leaseholder’s signature: Marite Oy
   Lionbridge Oy /s/ Ritta Ekengren    /s/ Kari Karlsson

 

1



--------------------------------------------------------------------------------

MUUTOS VUOKRASOPIMUKSEEN 6.10.2000

VUOKRANANTAJA: Marite Oy (Y-tunnus 0648868-4)

VUOKRALAINEN: Lionbridge Oy (Y-tunnus 0558753-3)

VUOKRAUSKOHDE (1.1.2012 alkaen): Piispanportti 5, 02240 Espoo (2. kerros 50%, 3.
kerros ja 4.kerros)

Uusi vuokra 1.1.2012 alkaen on 11,50€/m2/kk (alv 0%).

Vuokralainen luopuu 2. kerroksen pohjoissiivestä 1.1.2012 alkaen. Samalla
vuokrauskohteen pinta-ala vähenee 250 m2 ja kuukausivuokra vastaavassa
suhteessa.

Vuokralaisella on oikeus irtisanoa puolikas kerros jäljelle jäävistä tiloista
neljän (4) kuukauden irtisanomisajalla. lrtisanottavien tilojen tulee sijaita 2.
kerroksessa tai muuten yhteisesti sovitussa kerroksessa.

Vuokrasopimus jatkuu kunkin vuokrakauden päätyttyä (31.12.) yhden (1) vuoden
kerrallaan, ellei sen päättymisestä ilmoiteta kolmea (3) kuukautta ennen kunkin
vuokrakauden päättymistä.

Ensimmäinen vuokran tarkistusajankohta tämän sopimusmuutoksen tultua voimaan on

1.1.2013, josta lähtien vuokra tarkistetaan vuosittain 1.1. Perusindeksinä
käytetään marraskuun 2011 pistelukua.

Muilta osin alkuperäinen vuokrasopimus säilyy ennallaan. Tätä sopimusta on
laadittu kaksi yhtäpitävää kappaletta, yksi kummallekin sopijapuolelle.

 

Espoossa 15.9.2011    Vuokranantajan allekirjoitus:    Vuokralaisen
allekirjoitus: Marite Oy    Lionbridge Oy /s/Riitta Ekengren    /s/Kari Karlsson

 

2